UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4531


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CENTRAL A. GODBOLT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:06-cr-00515-RWT-1)


Submitted:    August 27, 2009              Decided:   September 15, 2009


Before WILKINSON and      DUNCAN,    Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary E. Proctor, LAW OFFICES OF GARY E. PROCTOR, L.L.C.,
Baltimore, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Gina L. Simms, Jonathan Su, Assistant United
States Attorneys, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Central A. Godbolt was convicted after a jury trial of

conspiracy         to    defraud      the      Government           and     commit      theft       of

Government property, in violation of 18 U.S.C. § 371 (2006), and

making      false       statements,       in      violation         of    18     U.S.C.       § 1001

(2006),      and    was     sentenced        to       thirty-four         months       in    prison.

Godbolt timely appealed.              Finding no error, we affirm.

              Godbolt first argues that the court was not permitted

to    sua   sponte        add   the      two-level          sentencing         enhancement         for

Godbolt’s         leadership       role      in       the    offense,          U.S.    Sentencing

Guidelines Manual § 3B1.1(c) (2007), because it was not included

in    the    presentence          report     or       requested        by      the    Government.

Godbolt      concedes       that      the    evidence          was     sufficient           for    the

district court to conclude that he was the leader or organizer

and to award the two levels; however, Godbolt argues that “the

question     is,        rather,    whether        the       district      court       should      have

plucked it from thin air sua sponte.”                                We conclude that the

district      court        fulfilled        its       obligation          at    sentencing          to

“correctly calculat[e] the applicable [g]uidelines range.”                                        Gall

v. United States, 552 U.S. 38,                          , 128 S. Ct. 586, 596 (2007).

While the court was not required to give notice of its intent to

add   the    enhancement,          cf.      Fed.      R.    Crim.    P.     32(h)      (requiring

notice      for    possible       sentence         departure),           the    court       recessed

sentencing         and    allowed      the     parties         to    provide          supplemental

                                                  2
briefing      and      prepare         argument        regarding         the     suggested

enhancement.        At the reconvened sentencing proceeding, the court

heard argument from both sides and concluded that the evidence

at   trial   established        that    Godbolt     was    the     mastermind      of   the

offenses.        Thus,   the     court    did     not   abuse      its    discretion     in

finding the two-level enhancement appropriate.

             Godbolt next argues that the district court erred by

failing to ensure that Godbolt understood his right to testify

at trial. Godbolt concedes that this court has held that “the

trial    court    does    not    have     a   sua   sponte       duty     to   conduct    a

colloquy with the defendant at trial to determine whether the

defendant has knowingly and intelligently waived the right to

testify.”     Sexton v. French, 163 F.3d 874, 881 (4th Cir. 1998).

Further,     Godbolt     fails    to     suggest       that   he   in     fact    did   not

understand the right, or that he would have testified if the

court had informed him of it.

             Finally, Godbolt argues that the district court erred

when    it   refused     his    instruction       to    the    jury      explaining     the

“reasonable doubt” standard of proof.                         Godbolt concedes that

this court has consistently held that a district court need not

and should not define the term, “reasonable doubt,” even at the

request of a party.            United States v. Smith, 441 F.3d 254, 270-

71 (4th Cir. 2006); United States v. Williams, 152 F.3d 294, 298



                                              3
(4th   Cir.     1998).      We   discern   no    basis   to   revisit   this

established principle.

           We therefore affirm the district court’s judgment.             We

dispense      with   oral   argument   because    the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                       4